DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    51
    292
    media_image1.png
    Greyscale
. 
Information Disclosure Statement
The information disclosure statement (IDS), dated 10/25/2019, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1 and 3-19 with traverse, in the reply filed on 10/20/2021 is acknowledged.    
Applicants argue that at least because Group II is drawn to a method of using bicyclobutane moieties claimed in Group I. Therefore, Group I and II are drawn to a product and a process of using said product. Accordingly, Group I and II possess unity of invention and should be examined in unison. 37 C.F.R § 1.475(b). 
It appears that the common technical feature, which is compound of formula I is known from the previously cited prior art [see restriction requirement mailed on 07/20/2021] and also the newly cited prior art in the following rejection(s).  Accordingly, the special technical feature 
The examiner also acknowledges applicants election of the following species:

    PNG
    media_image2.png
    190
    520
    media_image2.png
    Greyscale
.
	In the above species, X is a detectable label (i.e., payload moeity), and there is no ring between any of R1 to R6. It appears that either R3 or R4 is arylsulfonyl group, and there is no halo group in the elected species. In addition, the X is directly coupled to the bicyclobutane and so, it is not coupled through any of the R1 to R6 groups. Accordingly, the elected species reads claims 1, 3, 6, 8-9, 11-14 and 18-19.
In view of above reasoning, the claims 4-5, 7, 10, 15-17, 20 and 24 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 3, 6, 8-9, 11-14 and 18-19 are examined on merits in this office action. 
Claim objections
Claims 1 and 3 are objected to because of the following informalities: the word “optionally” should be moved from the last line to just before ‘further wherein…’.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8-9, 11-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim 1 is drawn to “A compound comprising a bicyclobutane moiety coupled to a payload or reactive moiety” and defines the bicyclobutane moiety. The means the bicyclobutane moiety is part of the claimed ‘compound’. However, claim 1 does not define the ‘compound’. The dependent claims also fails to define the ‘compound’. Therefore, the metes and mounds of the ‘compound’ is unknown. Accordingly, claim and its dependents are rendered indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
s 1, 3, 6, 8-9, 11-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gianatassio et al (Science, 15 Jan 2016, vol.351, issue 6270, 241-246) in view of Majerski et al (J.Org.Chem., 1989, 54, 545-548).    
For claims 1, 6, 11-14:
Gianatassio et al the following bicyclobutates:

    PNG
    media_image3.png
    57
    85
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    50
    62
    media_image4.png
    Greyscale
[see page 245].
In applicants elected species, when R1, R2, R4, R5 and R6 are H, and R3 is pheylsulfonyl, then the above compounds read applicants compound. 
In the above, the C6 is interpreted as compound, wherein H in HCF3 is replaced with phenylsulfonyl-bicyclicbutane. However, it does not bound to applicants’ elected detectable label.
If the C1 of above is applicants’ compound, then it does not have applicants’ elected detectable label.
So, the difference between the prior art and applicants elected species is that prior art silent on detectable label attached to bicyclobutane. 
However, labeling technology and its preparative methods are very well known in the art. In fact, applicants specification acknowledges the preparation of 1-(phenylsulfonyl)bicycle[1,1,0]butane and stated that the functionalized 1-(phenylsulfonyl)bicycle[1,1,0]butane may be prepared analogously [see Example 2].
In addition to above, Majerski et al teach a bicyclobutane in the adamantine is lebeled with deuterium, which can be detected with known techniques, such as ESR [see Scheme II and its corresponding text in page 546].
For claim 3:
Gianatassio et al teach applicants, applicants R1, R2, R4, R5 and R6 are H, and R3 is pheylsulfonyl. 
For claim 8:
Gianatassio et al teach phenylsulfonyl group, which corresponds to applicants R3.
For claim 9:
Gianatassio et al teach phenylsulfonyl group, which corresponds to applicants R3, however, prior art silent on payload moiety, which is elected detectable label. Incorporating the detectable label is known technology, as explained in ‘For claim 1’, see above. 
For claims 18-19:
Gianatassio et al teach 1(phenylsulfonyl)bicycle[1.1.0]butane [see page 245].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants phenylsulfonyl bicyclobutate and labeled bicyclobutane compounds etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed compound with a reasonable expectation of success. The motivation to combine the art can be arised from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658